SULLIVAN, Judge
(concurring in the result):
I would hold that Lieutenant Colonel Wrentmore’s testimony on the impact of the drug problem on his unit was admissible under RCM 1001(b)(4), Manual for Courts-Martial, United States, 1984, and United States v. Fontenot, 29 MJ 244, 251 (CMA 1989). Moreover, a sufficient factual basis was provided in the stipulation of fact and in the witness’ trial testimony for his opinion on the military impact of these offenses. Finally, I do not believe United States v. Ohrt, 28 MJ 301 (CMA 1989), and United States v. Horner, 22 MJ 294 (CMA 1986), provide sufficient guidance to resolve this case.